Opinion by
Mr. Justice Frazer,
This appeal is from a decree of the court below quashing the writ of quo warranto brought to determine the title of respondents to the office of members of council in the Borough of St. Clair, and raises questions we have discussed in the preceding, case of Commonwealth ex rel. v. Brennan et al., 258 Pa. 1. At the municipal election in November, 1911, Keller, the relator, was elected a member of council from the north ward of the borough for a period of four years. At the election in November, 1913, two persons were elected from that ward without designation of terms, and upon the organization of council, Thorn, one of the candidates, was chosen to serve for four years, and Davis, the other, for two years, in accordance with the provisions of the Act of May 20, 1913, P. L. 268, amending the Act of June 19,1911, P. L. 1047. At the election in November, 1915, the official ballot designated two members were to be elected in that ward for a term of four years, one as successor of the relator, whose term would expire January 1, 1916. Respondents were duly elected, and these proceedings were instituted by relator, alleging that since the general borough Act of May 14, 1915, P, L. 312, repealed the Acts of 1911 and 1913, the special acts of assembly creating the borough were again in force, and under them the election, of members of council must be for a term of four *9years, and that an election of more than one candidate in the same year is illegal. These questions were both answered against the contention of relator in the opinion in the preceding case of Commonwealth v. Brennan.
The judgment is affirmed.